Citation Nr: 1424470	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), bronchiectasis, and lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1955 to October 1959.  He passed away in October 2011, and the Appellant is his surviving spouse.  She has been substituted as the claimant in this case pursuant to 38 U.S.C.A. § 5121A.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided testimony in support of his claim during a hearing before the undersigned in April 2011.  The Board remanded this matter in June 2011 for additional development.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's respiratory disabilities and his active duty service.




CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. § 1110; 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a claim, the VCAA requires VA to provide notice to the claimant of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist her in obtaining; and, (3) that she is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice provisions were fulfilled by letter sent in May 2006, prior to the October 2007 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Appellant has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) have been received, as well as post-service private and VA treatment records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither the Appellant nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was provided VA examinations in September 2007 and July 2011, and an additional opinion was obtained in December 2012, after the Veteran's death.  These opinions are adequate for adjudicatory purposes.  The VA examiner reviewed the Veteran's case files, which contained STRs showing respiratory infections during service, as well as his treatment records throughout the years.  Detailed histories were also taken at the first two examinations.  These reports are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The agency of original jurisdiction complied with the Board's June 2011 remand directives, which consisted of requesting treatment records and obtaining a medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regard to the Veteran's April 2011 hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  She explained the issue to be covered during the hearing, and the Veteran and his representative presented testimony describing their theories as to the relationship between his respiratory issues and his service, indicating they had actual knowledge of the evidence needed to prove the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VLJ asked detailed questions regarding treatment over the years, and after the hearing, the matter was remanded to retrieve evidence spoken about during the hearing.  Neither the Appellant nor her representative have alleged any prejudicial discrepancy in the hearing.


Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including bronchiectasis and malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

Certain diseases associated with exposure to herbicide agents, including respiratory cancers, are presumed to have been incurred in service even if there is no evidence of the disease at the time, provided that such exposure is established.  See 38 C.F.R. § 3.309(e).  The term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

There are no specific statutes or regulations pertaining to service connection claims involving asbestos exposure.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).

The Veteran alleged that his respiratory disabilities, including chronic obstructive pulmonary disease (COPD), bronchiectasis, and lung cancer, resulted from service.  He argued that he received treatment for respiratory problems while in service, and one of his doctors opined that his symptoms in service were consistent with bronchiectasis.  He also alleged that exposure to hazardous chemicals/fumes as a refueling specialist, asbestos, and herbicides (i.e., Agent Purple) led to his disabilities.

His STRs show that he entered active duty with no respiratory problems reported or found.  He was treated in March 1957 for acute bronchitis.  In October 1957, he had a cough, sore throat, and chills, but no diagnosis was made.  In July 1958, he complained of having a cold for the previous three weeks and was given an expectorant.  In September 1958, he complained of chest pains, and was diagnosed with muscle strain.  He separated from service with complaints of shortness of breath and pain in the chest, but these complaints were attributed to exercise.  His separation examination in October 1959 showed a normal clinical evaluation of the lung and chest.

A December 1979 medical examination report found the Veteran's lung and chest to be abnormal, and that he had slight, mild, chronic bronchitis, related to tobacco.

More recent treatment records show that he was diagnosed with emphysema in or around 2001, was hospitalized for bronchiectasis in 2009, and was diagnosed with lung cancer in early 2011.  None of his treatment providers have related any of these diagnoses to service.

On VA examination in July 2007, the Veteran stated that he was a refueling mechanic on flight lines in Morocco.  He also stated that he sprayed Agent Purple in Morocco.  He reported that he started smoking cigarettes in 1979.   The examiner diagnosed severe COPD.  

At the September 2007 VA examination (by the same examiner that saw the Veteran in July 2007), the Veteran reported that he began smoking cigarettes in the 1970s, and quit near the beginning of 2006.  The examiner noted his in-service treatment for bronchitis and similar symptoms, a 2001 MRI report that did not show bronchiectasis but did show emphysema, and 2006 breathing test results consistent with severe COPD.  The VA examiner indicated that episodes of bronchitis are common in the general population, and that the Veteran had acute bronchitis in March 1957 and a cold in October 1957, neither having long-term consequences.  The examiner indicated that medical studies have not found a relationship between respiratory disorders and herbicides, nor between persistent nonmalignant respiratory diseases (including COPD) and exposure to fuels and other combustion products.  For those reasons, he opined that the Veteran's COPD was not related the illnesses for which he visited clinics in 1957 and 1958, exposure to fuels, combustion products, or herbicides while on military duty.

As the September 2007 medical opinion only addressed the Veteran's COPD (and not lung cancer, bronchitis, or bronchiectasis), the Board remanded the case for an additional opinion in June 2011.

On VA examination in July 2011, the examiner summarized the Veteran's respiratory health and treatment over the years.  Pulmonary function testing noted abnormalities in breathing starting in 1988.  Records from his private provider dating to 1999 show episodes of recurrent bronchitis and a diagnosis of COPD.  A May 2001 CT scan showed emphysematous changes in the lungs.  The Veteran's doctor advised him to stop smoking as early as 2003.  The examiner indicated the Veteran's wife told him that the Veteran had been smoking since he was in his 20s, meaning he had smoked for over 50 years.  It was noted the Veteran had severe COPD and had recently been diagnosed with lung cancer.  In addressing whether the Veteran's lung cancer was related to herbicide exposure (i.e., Agent Purple at Otis AFB and in Morocco, as reported by the Veteran), the examiner indicated that a definite opinion could not be reached with any confidence.  He also noted the exposure was 50 years prior, whereas the Veteran smoked since that time.  He said that smoking was the more likely etiology.

The December 2012 VA examiner essentially reiterated the previous opinions.  He noted that the Veteran actually began smoking when he was 19 years old, much earlier than he had previously stated.  This further supported the previous opinions that his respiratory conditions were more likely related to smoking than the acute bronchitic events, exposures, or injury while in service.  He opined those events did not result in a permanent condition.  The examiner noted the Veteran's medical history was consistent with the progression of COPD, especially in light of his continued tobacco use, showing increased symptoms and worsening pulmonary function.  

The Veteran also submitted literature in support of his claim, including an article concerning the occupational risk of COPD.

As the Veteran did not serve in Vietnam or during the Vietnam Era, the presumption of exposure to herbicides does not apply.  38 C.F.R. § 3.307(a)(6).  The Veteran has stated that he sprayed Agent Purple during service while stationed in Morocco and at Otis AFB.  He also indicated that he was exposed to asbestos during service, but did not provide any specific details as to how he was exposed to asbestos.  See Written statement submitted in April 2006.  The Veteran's speculative lay statements on these issues are not competent.  A layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  There is no indication in the service records that the Veteran was exposed to herbicides or asbestos.  Nor did the Veteran's MOS during service (i.e., APR vehicle repairmen and/or refueling specialist) involve likely asbestos exposure.  Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  As such, the preponderance of the evidence is against a finding that the Veteran had asbestos or herbicide exposure during active service.

In sum, the Veteran had respiratory symptoms during service that were treated and resolved.  There is no evidence that he developed bronchiectasis or lung cancer during service, or within the year following separation from service.  The first medical evidence showing chronic respiratory issues began in 1988, nearly 30 years following separation.  The Veteran maintained that his doctor told him the in-service symptoms were early manifestations of bronchiectasis.  This opinion was never reduced to writing.  Unfortunately, the connection between what a physician has said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute probative medical nexus evidence.  His other assertions regarding causation are not probative as he was not shown to have had the training or expertise to competently opine on the etiology of his respiratory disabilities, as this is a medical determination that is too complex to be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, the Veteran's opinions, as well as the literature he provided in support of his claim, are outweighed by findings to the contrary made by the VA examiners involved in this case, all of who are medical professionals who considered the Veteran's statements concerning his in-service history and continuing symptoms and the pertinent evidence of record, and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  These opinions were supported by detailed rationale and based upon the Veteran's specific history, and are found to be the most probative evidence of record.  

In view of the foregoing, the preponderance of the evidence weighs against this claim.  Under these circumstances, the evidence is not in equipoise and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the  claim for service connection for a respiratory disability must be denied.

ORDER

Entitlement to service connection for a respiratory disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


